Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the language “portion which supplies the gas below one of nostrils of the living body” (line 5-6 and 7-8) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to supply gas below the nostril, the human organism must be present in the claimed invention.  Examiner suggests amending to read –portion which is configured to supply the gas below one of nostrils of the living body--.
Regarding claim 3, the language “portion … and which supplies the gas to the oral cavity” (line 10-11) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to supply gas to the oral cavity, the human organism must be present in the claimed invention.  
Regarding claim 6, the language “portion which collects an expiration introduced from the living body” (line 2-3) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to collect expiration from the living body, the human must be present in the claimed invention.  Examiner suggests amending to read –portion which is configured to collect an expiration introduced from the living body--.
Regarding claim 6, the language “portion which is connected to one of nostrils of the living body, and which introduces the expiration from the nasal cavity” (line 8-9) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to be connected to the nostrils and introduce expiration from the nasal cavity, the human must be present in the claimed invention.  Examiner suggests amending to read –portion which is configured to connect to one of nostrils of the living body, and which is configured to introduce the expiration from the nasal cavity--.
Regarding claim 7, the language “portion which collects an expiration introduced from the living body” (line 2-3) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to collect expiration from the living body, the human must be present in the claimed invention.  Examiner suggests amending to read –portion which is configured to collect an expiration introduced from the living body--.
Regarding claim 7, the language “portion which introduces the expiration from the oral cavity” (line 8-9) appears to claim the human body, which is non-statutory subject matter.  In order for the portion to introduce expiration from the oral cavity, the human must be present in the claimed invention.  Examiner suggests amending to read –portion which is configured to introduce the expiration from the oral cavity--.
Claims 2, 4-5, and 8 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Inoue et al. (2010/0317987).
Regarding claim 1, Inoue shows a respiration assistance device (see Fig. 1-2) which includes a nasal respiration assisting section for supplying a gas to a nasal cavity of a living body (see Fig. 3 para. 0034, assisting section for supplying gas defined by elements 41 & 42) the assisting section including a first gas supplying portion which supplies the gas below one of nostrils of the living body, a second gas supplying portion which supplies the gas below another nostril of the living body, and first and second tube connecting portions to which a tube for supplying the gas to the first and second gas supplying portions is connectable, respectively (see annotated Fig. 3 below showing the gas supplying portions and the tube connecting portions with tubes connected thereto).

    PNG
    media_image1.png
    821
    795
    media_image1.png
    Greyscale



Regarding claim 6, the Inoue device further includes an expiration collecting portion which collects an expiration introduced from the living body (expiration collecting portion 20, para. 0028); and a gas sensor attaching portion which is disposed in the expiration collecting portion and to which a gas sensor for measuring a concentration of a predetermined gas component contained in the expiration is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Bowe et al. (5,335,656).
Regarding claim 2, Inoue is silent as to one of the first and second tube connecting portions being undetachable from the corresponding tube and the other being detachable from the corresponding tube (note Inoue is silent as to how the tubes are connected, either permanent or removable); however, Bowe teaches a similar device which includes both undetachable and detachable tube connecting portions (see Bowe col. 7 ln. 3-23 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device to include an undetachable and a detachable tube connection, as taught by Bowe, in order to provide a desired type of connection which would have been obvious to choose between a finite number of possibilities, i.e. permanent or removable attachment.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Reynolds, II et al. (2008/0295849).
Regarding claim 3, Inoue further includes a bite block which is detachably attached to the nasal respiration assisting section and which is to be attached to an oral cavity of the living body (see bite block shown in Fig. 1-2 for example, see also para. 0034, 0028, 0033, 0037 for example), the bite block including a wall surface portion which has an approximately tubular shape (see Fig. 1-2, wall surface portion 18), an oral cavity contacting portion which is disposed on an outer surface of the wall surface portion and which is to be contacted with the oral cavity that is opened (see Fig. 1-2 and 6, the outer surface of 18 defining the oral cavity contact portion), a through hole which is disposed in an inner surface of the wall surface portion and into which a tubular article is insertable (see Fig. 1-2 and 6, through hole 12 into which a tubular article 50 is insertable as shown in Fig. 6).  Inoue is silent as to the bite block including a third gas supplying portion disposed in the through hole which supplies gas to the 
Regarding claim 4, the modified Inoue device is such that in a case where the bite block is attached the tubes are connected to the first, second and third tube connecting portions, respectively (see Inoue Fig. 3 and Reynolds Fig. 4 which shows when bite block is attached all three tubes are attached) and in a case where the bite block is detached, the tubes are connected to the first and second tube connecting portion, respectively (see Inoue Fig. 1-3 and Reynolds Fig. 1 for example, removal of tube 2 provides for the other tubes of Inoue to be connected respectively).
Regarding claim 5, the modified Inoue device further includes a first fitting portion disposed in the nasal respiration assisting section and a second fitting portion disposed in the bite block which is fitted to the first fitting portion (see Inoue Fig. 4 and 6 for example, first fitting portion 34, second fitting portion 22, see para. 0028, 0033 for example), wherein the first and second fitting portions enable the nasal respiration assisting section and the bite block to be detachably attached to each other (see Inoue Fig. 12 showing bite block detached from nasal respiration assisting section and Figs. 3-7 showing them attached, see also para. 0028 and 0033)
Regarding claim 7, the modified Inoue device further includes an expiration collecting portion which collects an expiration introduced from the living body (Inoue: expiration collecting portion 20, para. 0028); and a gas sensor attaching portion which is disposed in the expiration collecting portion and .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Niland et al. (2012/0125332).
Regarding claim 8, the Inoue device includes first and second gas flow paths (defined by the first and second gas supplying portions and tube connecting portions), but is silent as to the paths being independent from each other; however, Niland teaches a similar device which includes independent first and second gas flow paths (see Niland Fig. 1, septum 146 providing independent flow paths, see also para. 0026 and 0028 and 0010).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device’s first and second flow paths to be independent, as taught by Niland, in order to provide that a flow to one prong that has relatively high back-pressure will not stop or slow a flow to the other prong (see Niland para. 0028) or to provide separate heated/humidified gas and aerosolized medicament flow paths (see Niland para. 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borody (5,273,032), Borody (2006/0278238), Colman et al. (2009/0275851), Colman et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785